News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G REPORTS THIRD QUARTER ORGANIC SALES, EPS AND CASH FLOW GROWTH CINCINNATI, Apr. 30, 2009 - The Procter & Gamble Company (NYSE:PG) announced diluted net earnings per share of $0.84, up two percent for the January - March quarter and toward the high end of the Company’s guidance for the quarter. Core EPS, which excludes the net impact from the sale of the Folgers business, increased eight percent versus the prior year. Net sales were eight percent below the year-ago quarter at $18.4 billion due to a nine percent unfavorable foreign exchange impact. Organic sales were up one percent reflecting a six percent net benefit from pricing and mix, which offset lower volume. “We delivered good third quarter results in a very challenging macroeconomic environment,” said Chairman of the Board and Chief Executive Officer A.G.
